                                                                  SIGNED.


                                                                   Dated: March 6, 2020


 1

 2                                                                _________________________________
                                                                  Paul Sala, Bankruptcy Judge
 3

 4

 5

 6
                                UNITED STATES BANKRUPTCY COURT
 7
                                         DISTRICT OF ARIZONA
 8
     In re
 9                                                       Chapter 13
     VALERIE DENISE CAROTHERS,
10                                                       Case No. 2-19-bk-15475 PS
                                   Debtor.               ORDER DISMISSING CASE
11

12

13

14
        The Trustee having notified the Court that the Debtor failed to file her 2012 & 2014
15
     through 2018 state income tax returns (POC #5) as required by Local Rule 2084-5, the Court
16
     finds cause for dismissing the case pursuant to 11 U.S.C. § 1307(e).
17
         NOW, THEREFORE, IT IS ORDERED:
18
         (A) This case is dismissed and the Clerk of the Court will give notice of the dismissal to all
19
     parties in interest;
20
         (B) A motion to reinstate the case may be granted without a hearing if the Trustee approves
21
     the proposed reinstatement order. If the Trustee does not approve of reinstatement of the case,
22
     the matter may be set for hearing upon the Debtor's motion. The Court may set a hearing on any
23
     motion to reinstate on the request of an interested party who had joined the Trustee's request for
24
     dismissal;
25

26




Case 2:19-bk-15475-PS        Doc 24 Filed 03/06/20 Entered 03/06/20 15:43:52                Desc
                              Main Document     Page 1 of 2
 1      (C) If the Chapter 13 Plan contains an application for payment of administrative expenses
 2 and no party in interest filed an objection to the application, then the counsel for the Debtor

 3 may lodge an order approving the application within 10 days after the Court enters this

 4 Dismissal Order. Alternatively, counsel for the Debtor has 10 business days after the Court

 5 enters this Dismissal Order to file and notice out a separate fee application. If the attorney for

 6 the Debtor fails to timely lodge such Order or file a fee application, the Trustee may pay out the

 7 funds on hand according to this Order;

 8      (D) The Trustee is to pay from the funds on hand conduit mortgage payments and any
 9 adequate protection payments previously ordered by the Court or as provided in Local Rule

10 2084-6, then to any allowed administrative expenses. If there is an insufficient amount of funds

11 on hand to pay conduit mortgage payments and adequate protection payments, then the Trustee

12 shall pay such amounts pro rata. After payment of conduit mortgage payments, adequate

13 protection payments, and administrative expenses, the Trustee will return any remaining funds

14
     to the Debtor; and
15
        (E) If the Court has entered a payroll deduction order on the wages of the Debtor, then the
16
     Court vacates that order.
17

18

19                        ORDER SIGNED AND DATED ON PAGE ONE
20

21

22

23

24

25

26




                                                        2                                  In re Carothers
                                                                               Case No. 2-19-bk-15475 PS
Case 2:19-bk-15475-PS        Doc 24 Filed 03/06/20 Entered 03/06/20           15:43:52       Desc Case
                                                                                   Order Dismissing
                              Main Document     Page 2 of 2
